In re Lormand, Linda; Leblanc, Barbara; Leblanc, Roger; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of Vermilion, 15th Judicial District Court, Div. “D”, No. 27897; to the Court of Appeal, Third Circuit, No. KW94r-0669.
Granted. The ruling of the trial court excluding evidence of prior unlawful sales of alcoholic beverages is reinstated. Even if marginally admissible under LSA-C.E. art. 404(B), the evidence should be excluded under LSA-C.E. art. 403, as the danger of unfair prejudice substantially outweighs any probative value of the evidence.
MARCUS and KIMBALL, JJ., dissent and would deny the writ.
DENNIS, J., not on panel.